       Case 1:21-mj-00533-ZMF Document 12-11 Filed 08/10/21 Page 1 of 1




Your Honor,


My name is Gilbert D. McDonald. I am 65 years old and have been a resident of Johnstown, Pa.
for over 50 years. I am a retired financial executive with AON Corporation.

I have known Mr. Samuel Lazar for over 1 year. And in that short period of time , has made
quite an impression on me. He is the proud father of two children, Sophia and Chris. He is not
only heavily involved with all their regular activities, but very much so with their school and a
outstanding citizen within the community of Ephrata, Pa.

At the age of 35, Samuel has already shown himself to be a budding entrepreneur with two
business he has developed successfully from scratch. He has also just finished a fixer-upper
home by himself that he totally gutted and renovated by himself over this past year. Samuel has
certainly proven to me that he is a self-starter, self-motivated and shown what the American
Dream is all about.

In the time I have known Samuel, he has become a loyal and trusted confidante who I have
developed tremendous respect for. So much so, that I have contributed a substantial amount of
money for Samuel’s legal fees to the law offices of Price and Benowitz. Please take into account
Mr. Lazar’s positive contributions to his family and community.


With deepest respect,

Gilbert D. McDonald
